Honorable C. W. Karisch                   Opinion No. C-451
County Attorney
Waller County                             Re:     Whether a County may lawfully
Hemps tead, Texas                                 pay fees of $25.00 per day for
                                                  each day in Court to counsel
                                                  appointed to defend persons in
                                                  felony cases where the defen-
                                                  dant pleads guilty and is tried
Dear Mr.   Karisch:                               before the Court.

     You have requested   an opinion of this office regarding the above
question.  Article 494a, Section 1, Vernon’s   Code of Criminal Procedure,
as it appears in Acts 1951, 52nd Leg.,  ch.  19, p. 52 providedas follows:

                    “Whenever    the Court shall appoint one
               or more counsel todefend any person or
               persons pursuant to law in any felony case
               in this State, each counsel may, at the dis-
               cretion of the trial judge, be paid a fee in
               the sum of Ten Dollars     ($10) per day for
               each day such appointed attorney is actually
               in trial court representing    the person or
               persons he has been appointed to represent.
               Provided,   further, that in-all cases wherein a
               bona fide appeal is actually prosecuted     to a
               final conclusion,   each appointed counselmay
               be paid Twenty-five    Dollars ($25) for said
               appeal. , . .‘I

     Article 494a, Section 1, as it appears     in Acts   1959,   56th Leg.,   2nd C.S.,
ch. 31, p. 147, provides in part as follows:

                    “Whenever  the court shall appoint one or
               more counsel(s)   to defend any person or per-
               sons pursuant to law in any felony case in this
               State, each counselmay,     at the discretion of the
               trial judge, be paid a fee in the sum of Twenty-
               five Dollars ($25) per day for each day such
                                       -2 l-3 7
                                                                                     -1




Hon. C. W. Karisch,      page 2 (C-451)



                 appointed attorney is actually in trial court
                 representing    the person he has been appointed
                 to represent.    Provided,    further, that in all
                 cases wherein a bona fide appeal is actually
                 prosecuted    to a final conclusion,   each appointed
                 counsel may be paid One Hundred Dollars           ($100)
                 for said appeal.     Provided,   however, on pleas of
                 guilty before the court, said appointed counsel
                 may bepaid TenDollars        ($10) per case. . . .I’
                 (Emphasis     added)

     Moreover,     the title   of the 1959 version   of Article   494a   stated:

                      “An Act amending Article 494a, Vernon’s
                 Code of Criminal Procedure,       increasing attorney
                 fees for representation    of indigents accused of
                 felony offenses;  providing that attorney fees may
                 be paid; providing for fees on pleas of guilty;
                 repealing all laws or parts of laws in conflict
                 herewith; expressly    repealing Section lA of
                 Chapter 19, page 25, Acts of the Fifty-second
                 Legislature   known as Section lA of Article 494a,
                 Vernon’s    Code of Criminal Procedure;    and de-
                 claring an emergency.”      (Emphasis  added)

      It is elemental that there is no room for construction          of a statute
when the law is expressed        in plain and unambiguous      language and its
meaning is clear and obvious.          53 Tex.Jur.2d   174 and cases there cited.
It is also basic that the title of an act may be considered         as a guide in
circumstance       showing legislative    intent.  53 Tex.Jur.2d   248 and cases
there cited.     It should also be noted that a proviso is substantially       an
exception.     53 Tex.Jur.2d    210.

    Based on the above where a felony is involved, a County may lawfully
pay appointed counsel $10 per case on pleas of guilty before the Court.

                                    SUMMARY

                 A County may not lawfully pay fees of $25.00
                 per day for each day in court to counselappointed
                 to defend persons in felony cases where the
                 defendant pleads guilty and for trial before the
                 court.
                                          -2138-
Hon. C. W. Karisch,   page 3 (C-451)



                                          Very   truly yours,

                                          WAGGONER     CAR R
                                          Attorney General of Texas




JPB:sss

APPROVED:

OPINION   COMMITTEE

George W. Gray III, Acting   Chairman
Harold Kennedy
Malcolm  Quit k
Gordon Cass
Linword Shivers

APPROVED   FOR THE ATTORNEY             GENERAL
BY: T. B. Wright




                                       -2139-